SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 5, 2014 CYTRX CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-15327 (Commission File Number) 58-1642740 (I.R.S. Employer Identification No.) 11726 San Vicente Boulevard, Suite 650 Los Angeles, California (Address of Principal Executive Offices) (Zip Code) (310) 826-5648 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (See General InstructionA.2 below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. CytRx Corporation on March 5, 2014 issued a press release regarding its financial results for the year ended December 31, 2013. A copy of the press release is attached as Exhibit 99.1. The information in this report and the exhibit attached hereto shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall they be deemed incorporated by reference in any filing with the Securities and Exchange Commission under the Securities Exchange Act of 1934 or the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits. The exhibit listed on the accompanying Index to Exhibits is filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 5, 2014 By: /s/JOHN Y. CALOZ John Y. Caloz Chief Financial Officer INDEX TO EXHIBITS Exhibit Description Press Release dated March 5, 2014
